Name: 2008/264/EC: Commission Decision of 25 March 2008 on the fire safety requirements to be met by European standards for cigarettes pursuant to Directive 2001/95/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision
 Subject Matter: technology and technical regulations;  consumption;  environmental policy;  agri-foodstuffs
 Date Published: 2008-03-26

 26.3.2008 EN Official Journal of the European Union L 83/35 COMMISSION DECISION of 25 March 2008 on the fire safety requirements to be met by European standards for cigarettes pursuant to Directive 2001/95/EC of the European Parliament and of the Council (Text with EEA relevance) (2008/264/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 4(1)(a), Whereas: (1) Directive 2001/95/EC provides that European standards should be established by European standardisation bodies. Such standards should ensure that products satisfy the general safety requirement of the Directive. (2) According to Directive 2001/95/EC a product shall be presumed safe, as far as the risks and risk categories covered by relevant national standards are concerned, when it conforms to voluntary national standards transposing European standards. (3) Cigarettes are inherently dangerous products since they produce heat and because they contain a burning material that keeps burning through the whole cigarette length when ignited. A risk associated with lit cigarettes, when laid carelessly down and left unattended, are fires with ensuing fatalities, injuries and material damage. Accidents of this kind have been observed and cause an estimated minimum of 1 000 fatalities in the Community every year (2). (4) Technical solutions to prevent cigarettes from burning through the whole length when not actively puffed have been developed. Commercially available cigarettes contain bands of paper in the cigarette paper, about 6 mm wide and spaced by about 20 to 30 mm. Such speed bumps make burning cigarettes self-extinguish, at least to a certain extent, by hindering oxygen access to the burn area. The reduced ignition propensity thus restricts the source and risk of fires. (5) The safety requirement for cigarettes should be drawn up under the provisions of Article 4 of Directive 2001/95/EC, with the aim to request the standardisation bodies to develop a standard on reduced ignition propensity of cigarettes, according to the procedure laid down in Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations (3), and to allow the publication in the Official Journal of the European Union of the reference of the standard adopted. Standardisation bodies should give appropriate consideration to the ASTM E2187-04 standard. (6) Once published in the Official Journal, cigarettes manufactured in compliance with the standard shall be presumed to conform to the general safety requirement of Directive 2001/95/EC on general product safety, as far as the fire safety requirement covered by the standard is concerned. (7) The measure provided for in this Decision are in accordance with the opinion of the Committee set up under Directive 2001/95/EC, HAS DECIDED AS FOLLOWS: Article 1 Purpose The purpose of this Decision is to establish the requirement on the basis of which the Commission may request the relevant standardisation bodies to establish the relevant standard for reducing the ignition propensity of cigarettes. The ignition propensity of cigarettes shall be reduced in order to minimise fires with ensuing fatalities, injuries and material damage. Article 2 Definition For the purposes of this Decision a cigarette with reduced ignition propensity means a cigarette that self-extinguishes when not actively puffed, before it has burnt through its full length. Article 3 Requirement For the purpose of Article 4 of Directive 2001/95/EC, the safety requirement shall be the following: no more than 25 % of a batch of cigarette specimens to be tested shall burn through their whole length. Done at Brussels, 25 March 2008. For the Commission Meglena KUNEVA Member of the Commission (1) OJ L 11, 15.1.2002, p. 4. (2) The ASPECT Consortium, Tobacco or Health in the European Union. Past, present and future, European Commission, 2004. (http://ec.europa.eu/health/ph_determinants/life_style/Tobacco/Documents/tobacco_exs_en.pdf). (3) OJ L 204, 21.7.1998, p. 37. Directive as last amended by Council Directive 2006/96/EC (OJ L 363, 20.12.2006, p. 81).